NUMBER 13-08-128-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS

 
CORPUS CHRISTI - EDINBURG 

 

IN RE: LOUISE SWANTNER-CARTER
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Benavides

Memorandum Opinion Per Curiam

 
	On March 11, 2008, relator, Mary Louise Swantner-Carter, filed a petition for writ of
mandamus with this Court in which she alleges that respondent, the Honorable Marisela
Saldaña, Presiding Judge of the 148th Judicial District Court of Nueces County, Texas,
abused her discretion by granting the real parties interest plea in abatement.  
	Relator's petition for writ of mandamus asks this Court to order the respondent to
vacate her order denying the plea in abatement in trial court cause number 07-2292-E.

	The real parties in interest, William M. Tosheff, II, Michelle L. Emura, Steven
Tosheff, and George Alexander Tosheff, and Frost National Bank, filed their response to
the petition for writ of mandamus on March 28, 2008. 
	The Court, having examined and fully considered relator's petition for writ of
mandamus and the real parties in interest response, is of the opinion that the petition for
writ of mandamus should be denied.  
	Accordingly, the petition for writ of mandamus is hereby DENIED.  See Tex. R. App.
P. 52.8(a).

 
  PER CURIAM
 
Memorandum Opinion delivered and
filed this the 21st day of April, 2008.